*397ORDER
The Disciplinary Review Board on June 30, 1998, having filed with the Court its decision concluding that KENNETH M. SUN-BERG of CALDWELL, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.2(a) (failure to consult with client as to means by which objectives of representation are to be pursued), RPC 8.1(a) (false statements of material fact in connection with a disciplinary matter), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that KENNETH M. SUNBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.